Name: Commission Regulation (EEC) No 445/83 of 24 February 1983 on the supply of common wheat flour to the Arab Republic of Egypt as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 53/22 Official Journal of the European Communities 26 . 2 . 83 COMMISSION REGULATION (EEC) No 445/83 of 24 February 1983 on the supply of common wheat flour to the Arab Republic of Egypt as food aid whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice Q, as last amended by Regulation (EEC) No 3323/81 (8) ; whereas it is necessary to specify, for the purposes of the Community measure envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annexes to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (5), as last amended by Regulation (EEC) No 2543/73 (6), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee , Whereas on 3 December 1982 the Council of the European Communities expressed its intention to grant, under a Community measure, 10 000 tonnes of cereals to the Arab Republic of Egypt under its food ­ aid programme for 1982 ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 February 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . ( 2) OJ No L 164, 14 . 6 . 1982, p. 1 . ( 3) OJ No L 281 , 1 . 11 . 1975, p. 89 . (4) OJ No L .352, 14 . 12 . 1982, p. 1 . C) OJ No 106, 30 . 10 . 1962 , p. 2553/62 . (") OJ No L 263 , 19 . 9 . 1973 , p. 1 . C) OJ No L 192, 26 . 7. 1980, p . 11 . H OJ No L 334, 21 . 11 . 1981 , p . 27 . 26 . 2 . 83 Official Journal of the European Communities No L 53/23 ANNEX I 1 . Programme : 1982 2 . Recipient : Arab Republic of Egypt 3 . Place or country of destination : Egypt 4 . Product to be mobilized : common wheat flour 5 . Total quantity : 7 300 tonnes ( 10 000 tonnes of cereals) 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-75007 Paris 7e (telex 270807 OFIBLE F) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods :  flour of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 14 % maximum  protein content : 10,5 % minimum (N x 6,25 on dry matter)  ash content : 0,62 % maximum referred to dry matter 10 . Packaging :  in new bags (') :  jute sacks of a minimum weight of 650 g, or  composite sacks jute/polypropylene of a minimum weight of 375 g  net weight of the bags : 68 kg  marking on the bags, in letters at least 5 cm high : 'WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO EGYPT' 11 . Port of shipment : Hamburg, Bremen, Rotterdam, Antwerp, London, Liverpool , Belfast, Le Havre , Rouen , Marseille , Dunkerque, Genoa, Trieste or another Community port with regular shipping connections with the recipient country (2) 1 2 . Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 1 5 . Deadline for the submission of tenders : 1 2 noon on 8 March 1 983 16 . Shipment period : 1 to 30 April 1983 17 . Security : 12 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 /o of empty bags of the same quality as those containing the goods , with the marking followed by a capital 'R\ (2) In all cases where a port other than those listed above is chosen , the tender must be accompanied by a declaration by the competent port authorities certifying that the port has regular connections with the recipient country during the period of shipment provided for in point 16 . No L 53/24 Official Journal of the European Communities 26 . 2 . 83 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 5 250 Sud CÃ ©rÃ ©ales, route de Nimes, Les Angles, F-30400 Villeneuve-lÃ ¨s-Avignons F-30800 Saint-Gilles 1 300 SCA La Gimone, route de Toulouse, F-32200 Gimont F-32200 Gimont 2 200 SCA Louragaise du BaziÃ ¨ge, F-31450 Mont-Giscard F-31640 BaziÃ ¨ge 600 Ã ts Bosch et Izarn, avenue Charles de Gaulle , F-81120 RÃ ©almont Laboutarie , F-81120 RÃ ©almont 9 350